Exhibit 10.1

 

THIRD MODIFICATION TO CREDIT AGREEMENT AND PROMISSORY NOTE

 

This THIRD MODIFICATION TO CREDIT AGREEMENT AND PROMISSORY NOTE (this
“Agreement”) is made as of the 29th day of June, 2005, by and between BIOSPHERE
MEDICAL, INC., a Delaware corporation (the “Borrower”), and BROWN BROTHERS
HARRIMAN & CO., a New York general partnership with an office at 40 Water
Street, Boston, Massachusetts 02109 (the “Lender”), in the following
circumstances:

 

A.            Lender has established a revolving line of credit with Borrower in
the maximum amount of $3,000,000, (the “Loan”) which Loan is evidenced by the
Promissory Note dated June 30, 2004 made by Borrower in favor of Lender (the
“Note”).

B.            The Loan is governed, in part, by the Credit Agreement dated
May 17, 2002 by and between Borrower and Lender, as amended from time to time,
and is secured by, among other things, the Security Agreement dated May 17, 2002
by and between Borrower and Lender (the “Security Agreement”).

C.            Borrower has requested that Lender extend the maturity date of the
Loan, and Lender has agreed to Borrower’s request, but only upon the terms and
conditions set forth herein and in the documents executed in connection
herewith.

 

NOW, THEREFORE, in consideration of the parties’ agreements set forth herein,

 

for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties hereto hereby agree as follows:

 

1.             The Credit Agreement is hereby amended, from and after the date
hereof, as follows:

 

1.1           Section 1.1 is hereby deleted in its entirety and the following
Section 1.1 is substituted therefore and inserted in place thereof:

 

“1.1         Credit Facility – Credit Availability.  Subject to the terms and
conditions hereof, Borrower may until the earlier to occur of June 29, 2007
(“Maturity”) or an Event of Default, as hereinafter defined, borrow, repay and
reborrow funds from the Lender, as set forth below; provided however that the
aggregate principal amount of all advances outstanding at any one time under the
Credit Facility, shall not in the aggregate exceed (a) the Borrowing Base, as
defined below, or (b) $3,000,000, whichever is less (the “Credit Availability”);
and provided further, however, that notwithstanding anything contained herein to
the contrary, in no event shall Borrower have the right to borrow or shall
Lender have the obligation to make any advance under the Credit Facility at any
time that

 

--------------------------------------------------------------------------------


 

a condition which, with the giving of notice or the passage of time, or both,
would constitute an Event of Default hereunder, shall exist.”

 

2.             The Note is hereby amended, from and after the date hereof, as
follows:

 

2.1           The reference to “June 29, 2005” in the third line of the first
paragraph of the Note is hereby deleted and the date June 29, 2007” is
substituted therefore and inserted in place thereof.

 

3.             All security for the Loan and the Note now existing or hereafter
granted to Lender, including without limitation all security evidenced, granted
or governed by the Security Agreement and any other of the documents evidencing,
governing or relating to the Loan (collectively, the “Loan Documents”), shall be
security for the Loan and the Note, and for all obligations of Borrower under
this Agreement, under the Note and under the Credit Agreement, as amended by
this Agreement.

 

4.             All references to the Credit Agreement and/or Note, wherever,
whenever or however made or contained, are hereby deemed to be references to the
Credit Agreement or Note, as applicable, as previously amended and as modified
by this Agreement.  By signing this Agreement in the space indicated below,
Borrower hereby affirms and restates all of the representations, warranties,
covenants, and agreements made and set forth in the Credit Agreement and in all
other Loan Documents.  ALL OF THE PROVISIONS OF THE CREDIT AGREEMENT AND THE
NOTE, AS PREVIOUSLY AMENDED AND AS AMENDED HEREBY, REMAIN IN FULL FORCE AND
EFFECT.

 

5.             From and after the date hereof, the Security Agreement is hereby
amended to provide that the obligations secured by such Security Agreement
includes, without limitation, all of Borrower’s obligations under the Note and
Credit Agreement, as hereby amended.  Borrower hereby reaffirms the grant of the
lien of the Security Agreement.

 

6.             Concurrently with the execution and delivery of this Agreement,
or within ten (10) days following Lender’s written request, Borrower shall pay
to Lender all expenses incurred in connection with this Agreement, including
without limitation all legal fees and expenses.

 

7.             By executing this Agreement on behalf of Borrower in the space
designated below, the individual so signing represents and warrants to Lender
that he or she has full power and authority to execute this Agreement and to
bind Borrower, and that all corporate actions necessary to authorize and approve
execution of this Agreement, and by such individual, have been taken prior to
the execution hereof.

 

8.             The failure of any party to insist upon strict performance of a
covenant hereunder or of any obligations hereunder, irrespective of the length
of time for which such failure continues, shall not be a waiver of such party’s
right to demand strict compliance in the future.  No consent or waiver, express
or implied, to or of any breach constitute a consent or waiver to or of any
other breach or default in the performance of

 

--------------------------------------------------------------------------------


 

the same or any other obligation hereunder.  No term or provision of this
Agreement may be waived unless such waiver is in writing and signed by any party
against whom such waiver is sought to be enforced.

 

9.             This Agreement shall be binding upon and shall inure to the
benefit of Borrower and Lender, and their respective heirs, administrators,
executors, successors, and assigns.  This Agreement has been made in the
Commonwealth of Massachusetts and shall be governed, construed, applied, and
enforced in accordance with the laws of such state without resort to its
conflict of laws rules.  Whenever possible, each provision of this Agreement
shall be interpreted in such a manner as to be effective and valid under
applicable law; should any provision of this Agreement be declared invalid for
any reason in any jurisdiction, such declaration shall have no effect upon the
remaining portions of this Agreement.  In addition, the entirety of this
Agreement shall continue in full force and effect in all jurisdictions and said
remaining portions of this Agreement shall continue in full force and effect in
the subject jurisdiction as if this Agreement had been executed with the invalid
portions thereof deleted.

 

10.           All notices and communications provided for herein shall be in
writing and shall be deemed effective when sent in accordance with Section 18 of
the Security Agreement, as amended hereby.

 

11.           IN THE EVENT THAT LENDER BRINGS ANY ACTION OR PROCEEDING IN
CONNECTION HEREWITH IN ANY COURT OF RECORD OF THE COMMONWEALTH OF MASSACHUSETTS,
OR THE UNITED STATES DISTRICT COURT LOCATED IN SUCH COMMONWEALTH, BORROWER
HEREBY IRREVOCABLY CONSENTS TO AND CONFERS PERSONAL JURISDICTION OF SUCH COURT
OVER BORROWER BY SUCH COURT.  IN ANY SUCH ACTION OR PROCEEDING, BORROWER HEREBY
WAIVES PERSONAL SERVICE OR ANY SUMMONS, COMPLAINT OR OTHER PROCESS AND AGREES
THAT SERVICE THEREOF MAY BE MADE UPON BORROWER BY MAILING A COPY OF SUCH
SUMMONS, COMPLAINT OR OTHER PROCESS BY UNITED STATES CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, POSTAGE PREPAID, TO BORROWER AT THE ADDRESS SET FORTH IN THE
CREDIT AGREEMENT.  BORROWER HEREBY WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR ANY SUCH COURT OR THAT SUCH SUIT
IS BROUGHT IN AN INCONVENIENT COURT.  BORROWER AND LENDER EACH HEREBY AGREE NOT
TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OR RIGHT BY JURY, AND EACH
MUTUALLY HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT TO A
TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER
EXIST IN RESPECT OF ANY CLAIM BASED HEREON, ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENTS CONTEMPLATED TO BE OR
EXECUTED IN CONNECTION HEREWITH OR ANY CAUSE OR CONDUCT, COURSE OF DEALINGS,
STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY.  LENDER IS
HEREBY AUTHORIZED

 

--------------------------------------------------------------------------------


 

TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF
THIS WAIVER BY BORROWER.  EXCEPT S PROHIBITED BY LAW, BORROWER HEREBY WAIVES ANY
RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY LITIGATION REFERRED TO IN THE
PRECEDING SENTENCE ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES OR
ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES.  BORROWER
(A) CERTIFIES THAT NO REPRESENTATIVE OR ATTORNEY OF LENDER HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT LENDER WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVERS, AND (B) ACKNOWLEDGES THAT THE LENDER HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH IT IS
A PARTY BY, AMONG OTHER THINGS, THE WAIVERS AND CERTIFICATIONS CONTAINED HEREIN.

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first set forth above.

 

Witnessed by:

BORROWER:

 

 

 

BIOSPHERE MEDICAL, INC.

 

 

 

 

/s/ Michael Megna

 

By:

  /s/ MARTIN J. JOYCE

 

 

 

Martin J. Joyce

 

 

Chief Financial Officer

 

 

 

 

 

LENDER:

 

 

 

BROWN BROTHERS HARRIMAN & CO.

 

 

 

 

/s/ [Illegible]

 

By:

  /s/ J. EDWARD HALL

 

 

 

J. Edward Hall

 

 

Managing Director

 

--------------------------------------------------------------------------------